346 So. 2d 1243 (1977)
Gary B. LOGAN, a Minor, by and through His Natural Parents and Legal Guardians, Theodore A. Logan, Jr., and Catherine Logan, and Theodore A. Logan, Jr., and Catherine Logan, Individually, Appellants,
v.
Clifton FLOOD, Sr., Appellee.
No. GG-63.
District Court of Appeal of Florida, First District.
June 22, 1977.
*1244 V. James Facciolo, of Searcy, Smith, Facciolo & Kirby, Jacksonville, for appellants.
William R. Swain, of Webb, Swain & Watson, Jacksonville, for appellee.

On Motion to Quash and Dismiss Appeal
RAWLS, Acting Chief Judge.
American Bankers Insurance Company of Florida's Motion to Quash and Dismiss Appeal reflects that on March 18, 1977, the trial court entered a summary judgment as to defendant, American Bankers, which was final in nature as to this defendant. On May 16, 1977, appellants-plaintiffs filed a notice of appeal in this cause and stated that the nature of the order appealed from is the summary judgment in favor of American Bankers entered on March 18, 1977. The sole assignment of error filed in this proceeding is that the trial court erred in granting the motion for summary judgment in favor of American Bankers.
Where a final judgment is entered in a cause as to one or more defendants, the method of review available to the plaintiffs is by appeal pursuant to Florida Appellate Rule 3.2.b. Upon the expiration of 30 days, this court is without any jurisdiction to review the final judgment. Shute v. Keystone State Bank, 159 So. 2d 106 (Fla. 1st DCA 1963); McMullen v. McMullen, 145 So. 2d 568 (Fla. 2nd DCA 1962); and Laborers Int'l U. of No. Amer. v. Public Emp. Com'n, 336 So. 2d 450 (Fla. 1st DCA 1976).
American Bankers Insurance Company of Florida's motion is granted, and the appeal is dismissed.
McCORD and SMITH, JJ., concur.